CASE LOMBARDI & PETTIT
A LAW CORPORATION

TED N. PETTIT                 4287-0
Email: tnp@caselombardi.com
ELLEN A. SWICK              10514-0
Email: eas@caselombardi.com
Pacific Guardian Center, Mauka Tower
737 Bishop Street, Suite 2600
Honolulu, Hawai‘i 96813
Telephone: (808) 547-5400
Facsimile: (808) 523-1888

Attorneys for DEFENDANTS KRISTIAN GOURLAY
and THE KNG GROUP, LLC

                    IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF HAWAII

In re                              ) CASE NO. No. 16-01294
                                   ) (Chapter 7)
ROLLOFFS HAWAII, LLC,              )
                                   )
                 Debtor.
                                   )
                                   )
                                   )
                                   )
DANE S. FIELD, Chapter 7 Trustee )
for the Estate of Rolloffs Hawaii, )
LLC,                               )
                                   )
                   Plaintiff,      )
                                   )
v.                                 )
                                   )
TRASHMASTERS, LLC;                 )
CORRIDOR CAPITAL LLC;              )
CORRIDOR CAPITAL ADVISORS, )
LLC; CORRIDOR                      )
TRASHMASTERS, L.P.; SPB            )
MANAGEMENT, LLC; SPB
                                        1
29492/5/3096051.1
    U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 29 Filed 03/04/19 Page 1 of 3
WASTE, LLC; SPB CAPITAL GP, )                 Adv. Pro. No. 18-90035
LLC; SPB CAPITAL PARTNERS, )
L.P.; SPB PARTNERS, LLC; CRAIG )
ENENSTEIN; L. GEOFFREY         )              DEFENDANT KRISTIAN
GREULICH; EDWARD A.            )              GOURLAY AND THE KNG GROUP,
MONNIER; JESSAMYN DAVIS; )                    LLC'S JOINDER IN
ARI D. BASS; SCOTT R.          )              TRASHMASTERS, LLC;
BULLOCH; KENNETH M.            )              CORRIDOR CAPITAL, LLC;
PRESSBERG; KRISTIAN            )              CORRIDOR CAPITAL ADVISORS,
GOURLAY; DOUGLAS L. ASAY; )                   LLC; CORRIDOR
DOUGLAS D. ASAY; CHARLES E. )                 TRASHMASTERS, L.P.; SPB
LEONARD; BRIAN COLBECK;        )              MANAGEMENT, LLC; SPB WASTE,
ROLLOFFS HAWAII, INC.; THE )                  LLC; SPB CAPITAL GP, LLC; SPB
KNG GROUP, LLC; COLBECK        )              CAPITAL PARTNERS, L.P.; SPB
CONSULTING LLC; JOHN DOES )                   PARTNERS, LLC; CRAIG
1-50; JANE DOES 1-50; DOE      )              ENENSTEIN; L. GEOFFREY
CORPORATIONS 1-50; DOE         )              GREULICH; EDWARD A.
PARTNERSHIPS 1-50; DOE         )              MONNIER; JESSAMYN DAVIS; ARI
ENTITIES 1-50,                 )              D. BASS; SCOTT R. BULLOCH AND
                               )              KENNETH M. PRESSBERG'S
             Defendants        )              MOTION TO DISMISS
                               )              COMPLAINT
                               )
                               )
                               )              Related Dkt. No. 19

    DEFENDANT KRISTIAN GOURLAY AND THE KNG GROUP, LLC'S
     JOINDER IN TRASHMASTERS, LLC; CORRIDOR CAPITAL, LLC;
  CORRIDOR CAPITAL ADVISORS, LLC; CORRIDOR TRASHMASTERS,
   L.P.; SPB MANAGEMENT, LLC; SPB WASTE, LLC; SPB CAPITAL GP,
    LLC; SPB CAPITAL PARTNERS, L.P.; SPB PARTNERS, LLC; CRAIG
     ENENSTEIN; L. GEOFFREY GREULICH; EDWARD A. MONNIER;
  JESSAMYN DAVIS; ARI D. BASS; SCOTT R. BULLOCH AND KENNETH
           M. PRESSBERG'S MOTION TO DISMISS COMPLAINT

        Pursuant to Rule 12(b)(6) and Rule 18 of the Federal Rules of Civil Procedure,

made applicable to adversary proceedings by Rule 7012 and Rule 7018 of the Federal

Rules      of       Bankruptcy   Procedure,   DEFENDANTS      KRISTIAN    GOURLAY

                                              2
29492/5/3096051.1
    U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 29 Filed 03/04/19 Page 2 of 3
("Gourlay") and THE KNG GROUP, LLC ("KNG")(together "Defendants KNG"),

by and through their counsel, Case Lombardi & Pettit, A Law Corporation, hereby

join in defendants TrashMasters, LLC; Corridor Capital, LLC; Corridor Capital

Advisors, LLC; Corridor TrashMasters, L.P.; SPB Management, LLC; SPB Waste,

LLC; SPB Capital GP, LLC; SPB Capital Partners, L.P.; SPB Partners, LLC; Craig

Enenstein; L. Geoffrey Greulich; Edward A. Monnier; Jessamyn Davis; Ari D. Bass;

Scott R. Bulloch and Kenneth M. Pressberg ("Movants") Motion to Dismiss

Complaint ("Motion") filed February 15, 2019 (Dkt # 19).

        Defendants KNG are entitled to dismissal all claims and allegations against

them for all the reasons and cited authorities cited in the Motion, especially all claims

related to the KNG Payoff (Counts XLV – LI) and all remaining claims barred by the

statute of limitations.

        Defendants reserve the right to file a Reply and other supplemental pleadings

concerning the Motion.

        DATED: Honolulu, Hawaii, March 4, 2019.


                                           /s/ TED N. PETTIT
                                           TED N. PETTIT
                                           ELLEN A. SWICK
                                               Attorneys for DEFENDANTS
                                               KRISTIAN GOURLAY and THE
                                               KNG GROUP, LLC




                                          3
29492/5/3096051.1
    U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 29 Filed 03/04/19 Page 3 of 3
